                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE L. WHYTE,                          :
    Plaintiff                              :
                                           :               No. 1:21-cv-00124
            v.                             :
                                           :               (Judge Kane)
C.O. ROCKEY, et al.,                       :
      Defendants                           :

                                         ORDER

      AND NOW, on this 15th day of July 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendants’ motion to dismiss (Doc. No. 36) is GRANTED IN PART and
            DENIED IN PART, as follows:

            a. The motion (Doc. No. 36) is DENIED as to the following claims for
               damages: (1) Plaintiff’s First Amendment retaliation claim against Defendants
               Irwin, Hite, and Woods; (2) Plaintiff’s Fourteenth Amendment equal
               protection claim against Defendants Irwin, Hite, and Woods; and (3)
               Plaintiff’s Fourth Amendment claim against Defendants Millinder, Murphy,
               and Rockey alleging that the strip search occurred in full view of other
               inmates and staff members;

            b. The motion (Doc. No. 36) is GRANTED as to all other claims asserted by
               Plaintiff, including her claims for injunctive relief. Plaintiff may not file a
               second amended complaint in this matter;

      2.    Because the Court has disposed of all of Plaintiff’s claims against Defendant
            Folk, the Clerk of Court is directed to terminate Folk as a Defendant in the above-
            captioned action;

      3.    Plaintiff’s letter (Doc. No. 38), construed as a motion to appoint counsel, is
            conditionally GRANTED. The Clerk of Corut shall forward a copy of this Order
            to the Chair of the Federal Bar Association’s Pro Bono Committee, Michael A.
            O’Donnell, Esq., O’Donnell Law Offices, 267 Wyoming Ave., Kingston,
            Pennsylvania, 18704, for the purpose of obtaining counsel for Plaintiff; and
4.   All filing obligations and other deadlines are STAYED for forty-five (45) days
     while Attorney O’Donnell attempts to find counsel to represent Plaintiff. Plaintiff
     is advised that if the Court is unable to find counsel to represent her, she will be
     required to continue with her case pro se.



                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania




                                      2
